          Erik M. Bashian, Esq.
                                                                                                                            01/31/2020
          T: (516) 279-1554
          F: (516) 213-0339
          eb@bashpaplaw.com

          *Admitted to Practice in New York and New Jersey
                                                                                            VIA CM/ECF



                                                                           January 30, 2020

          United States Magistrate Judge Katharine H. Parker
          United States District Court
          Southern District of New York
          500 Pearl Street, Room 750
          New York, New York 10007

          Re:     Jermaine Deleston v. Djembe Bar & Restaurant Corp et al.
                  Case No.: 1:19-cv-06167-PGG-KHP

          Dear Magistrate Judge Parker:

                 Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
          in connection with the above-referenced action. We are pleased to inform Your Honor that the
          above referenced action has been settled and that the parties are in the process of drafting and
          exchanging a settlement agreement that is intended to be reviewed by the parties for execution.
          Respectfully, we are requesting together with counsel for the defendants a stay of all deadlines
          and conferences, including the settlement conference scheduled for February 6, 2020, for thirty
          (30) days so that the parties can finalize the settlement agreement.

                   We thank this Honorable Court for its time and consideration in this matter.
Motion Granted. All deadlines stayed for 30 days. In light
of the parties’ representation that they have settled this
matter, the Settlement Conference scheduled for February Respectfully submitted,
6, 2020 is hereby adjourned sine die.
                                                               BASHIAN & PAPANTONIOU, P.C.

                                                                           /s/ Erik M. Bashian
                                                                           ________________________
                                                     01/31/2020            Erik M. Bashian, Esq.


          cc:     Michael Kushner, Esq. (via CM/ECF only)




             500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
